

117 S2313 IS: For the relief of Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso.
U.S. Senate
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI117th CONGRESS1st SessionS. 2313IN THE SENATE OF THE UNITED STATESJuly 12, 2021Mrs. Feinstein (for herself and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso.1.Permanent resident status for Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso shall each be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent resident.(b)Adjustment of statusIf Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, or Karla Maria Barrera De Bueso enters the United States before the filing deadline specified in subsection (c), Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, or Karla Maria Barrera De Bueso shall be considered to have entered and remained lawfully in the United States and shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this Act.(c)Application and payment of feesSubsections (a) and (b) shall apply only if the applications for issuance of immigrant visas or the applications for adjustment of status are filed with appropriate fees not later than two years after the date of the enactment of this Act.(d)Reduction of immigrant visa numbersUpon the granting of immigrant visas or permanent resident status to Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso, the Secretary of State shall instruct the proper officer to reduce by three, during the current or next following fiscal year—(1)the total number of immigrant visas that are made available to natives of the country of birth of Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)); or(2)if applicable, the total number of immigrant visas that are made available to natives of the country of birth of Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso under section 202(e) of such Act (8 U.S.C. 1152(e)).(e)PAYGOThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.